 

 

Case 2:19-cv-08901 Documenti Filed 10/16/19 Page1of1ii1 Page ID#:1

Dina R. Richman (SBN 251088)
drichman@cozen.com

Mark A, Talise (SBN 305271)
mtalise@cozen.com

COZEN O'CONNOR _ |

601 S. Figueroa Street, Suite 3700
Los Angeles, CA 90017
Telephone: 213.892.7900
Facsimile: 213.892.7999

Attorneys for Plaintiff
National Liability & Fire Insurance

Company
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
NATIONAL LIABILITY & FIRE Case No.:
INSURANCE COMPANY, a Connecticut
corporation, COMPLAINT FOR
DECLARATORY RELIEF AND
Plaintiff, REIMBURSEMENT
VS.

JOE NILAAD, individually and dba
VALLEY MEDI VAN; GILBERTO
SANDOVAL, an individual; LETICIA
SANDOVAL, an individual,

Defendants

 

Plaintiff National Liability & Fire Insurance Company (“National”), by and
through its undersigned counsel, files this Complaint for Declaratory Relief and
Reimbursement against defendants Joe Nilaad individually and dba Valley Medi Van
(“Joe Nilaad” or “Mr. Nilaad”), Gilberto Sandoval, and Leticia Sandoval and states as
follows:

I. PRELIMINARY STATEMENT
1. This is a declaratory judgment action, brought pursuant to the

Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq., to determine and resolve

LEGAL\43287214\1 1

 

 

COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
10
11
12
13
14
15
16
17
18
19
20

22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Documenti1 Filed 10/16/19 Page 2o0f11 Page ID#:2

questions of actual controversy between the parties with respect to an insurance policy
issued by National to Joe Nilaad. In particular, National seeks to determine whether it
has a duty to defend and/or indemnify Mr. Nilaad for claims against him for injuries
allegedly suffered by defendant Gilberto Sandoval who fell while trying to board a
2013 Toyota Camry that Mr. Nilaad used for his patient transport business. The
insurance policy at issue did not cover a Toyota Camry at the time of loss.

UW. THE PARTIES

2. Plaintiff National is a corporation organized and existing under the laws
of the State of Connecticut and has its principal places of business in Nebraska and
Connecticut. National is authorized to, and does, transact insurance in the state of
California.

3. Defendant Joe Nilaad is an individual residing in Moreno Valley,
California and doing business in Moreno Valley, CA as Valley Medi Van. Mr. Nilaad
is in the business of transporting patients to and from medical appointments.

4, Defendant Gilberto Sandoval is an individual residing in the County of
Riverside, California. National seeks no relief from Mr. Sandoval other than to bind
him to the outcome of this insurance coverage dispute.

5. Defendant Leticia Sandoval is an individual residing in the County of
Riverside, California. National seeks no relief from Mrs. Sandoval other than to bind
her to the outcome of this insurance coverage dispute.

I JURISDICTION AND VENUE

6. Complete diversity of citizenship exists in this matter because National is
a citizen of Connecticut and defendants Joe Nilaad, Gilberto Sandoval, and Leticia
Sandoval are citizens of California.

7. The amount in controversy exceeds $75,000, exclusive of costs, interest,
and attorneys’ fees.

8. Accordingly, this Court has subject matter jurisdiction over this matter

pursuant to 28 U.S.C. § 1332.

LEGAL\43287214\1 2

 

 

COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT
 

 

Case 2:19-cv-08901 Documenti1 Filed 10/16/19 Page 3of11 Page ID#:3

9. Venue is proper in the Central District of California pursuant to 28

U.S.C. § 1391 because the controversy arose in this judicial district.
IV. FACTUAL ALLEGATIONS

A. The Insurance Policy

10. National issued to Joe Nilaad a Commercial Policy, Policy Number
73 APS069797, with effective dates of December 22, 2016 to December 22, 2017 (the
“Policy”). A true and correct copy of the Policy (with confidential information
redacted) is attached as Exhibit A. The Policy provides several types of coverage,
including liability coverage as described below.

11. SECTION I — AUTOS of the Policy provides in relevant part:

Item Two of the Declarations shows the “autos” that are
covered “autos” for each of your coverages. The following
numerical symbols describe the “autos” that may be covered
“autos”. The symbols entered next to a coverage on the
Declarations esignate the only “autos” that are covered
autos”.

A. Description Of Covered Auto Designation Symbols

 

 

Symbol Description of Covered Auto
Designation Symbols
7 Specifically Only those “autos”
Described described in Item Three of
“Autos” the Declarations for which

a premium charge is |
shown (and for lability
Coverage any "trailers"
you dont own while
attached to any power unit
described in Item Three).

 

 

 

 

B. Owned Autos You Acquire After The Policy Begins

1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered next to a
coverage in Item Two of the Declarations, then you have
coverage for “autos” that you acquire of the type described
for the remainder of the policy period.

LEGAL\43287214\1 3
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
“a DB We f&

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Document1 Filed 10/16/19 Page 4of11 Page ID#:4

2. But, if Symbol 7 is entered next to a coverage in Item
Two of the Declarations, an “auto” you acquire will be a
covered “auto” for that coverage only if:
a. We already cover all “autos” that you own for that
coverage or it replaces an “auto” you previously owned
that had that coverage; and

b. You tell us within 30 days after you acquire it that
you want us to cover it for that coverage.

C. Certain Trailers, Mobile Equipment And Temporary
Substitute Autos

If Liability Coverage is provided by this coverage form, the
following types of vehicles are

also covered “autos” for Liability Coverage:

3. Any “auto” you do not own while used with the permission
of its owner as a temporary substitute for a covered “auto”
you own that is out of service because of its:

a. Breakdown;

b. Repair;

c. Servicing;

d. "Loss"; or

e. Destruction

12, Under “ITEM TWO — SCHEDULE OF COVERAGES AND COVERED
AUTOS?” of the Policy’s Business Auto Coverage Declarations, symbol “7” (the
symbol used for specifically described autos) is entered next to “LIABILITY”
coverage. In other words, only vehicles specifically listed under the Policy’s schedule
of covered autos qualify for coverage, subject to the replacement and substitution
provisions quoted in Paragraph 11 above.

13. The attachment for “ITEM THREE — SCHEDULE OF COVERED
AUTOS?” lists the following three vehicles: (1) 2008 Ford E350 (VIN
IFT2S34L28DA63811), (2) 2008 Ford E150 (VIN 1TNS14W88DA64652), and (3)
2000 Dodge Ram Van (2B6HB11Y6YK162964).

LEGALM3287214\1 4
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
me Ww

“a NN

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Documenti Filed 10/16/19 Page 5of11 Page ID#:5

14.

SECTION If — LIABILITY COVERAGE of the Policy provides in

relevant part:

15.

We will pay all sums an “insured” legally must pay as
damages because of “bodily injury” or “property damage” to
which this insurance applies, caused by an “accident” and
resulting from the ownership, maintenance or use of a

covered “auto.”

We have the right and duty to defend any “insured” against a
“suit” asking for such damages . . . However, we have no
duty to defend any “insured” against a “suit” seeking
damages for “bodily injury” or “property damage” . .. to
which this insurance does not apply.

SECTION IV — BUSINESS AUTO CONDITIONS of the Policy

provides in relevant part:

LEGAL\43287214\1

A. 2 Duties In The Event of Accident, Claim, Suit or Loss

We have no duty to provide coverage under this policy
unless there has been full compliance with the following
uties:

a. In the event of “accident,” claim, “suit” or “loss”, you
must give us or our authorized representative prompt
notice of the “accident” or “loss”. . .

B. 2 Concealment, Misrepresentation Or Fraud

This Coverage Form is void in any case of fraud by you at -

any time as it relates to this Coverage Form. It is also void if
you or any other “insured”, at any time, intentionally conceal

or misrepresent a material fact concerning:

b. The covered “auto”...

5
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
 

 

Case 2:19-cv-08901 Document1i Filed 10/16/19 Page 6o0f11 Page ID #:6

16. “Endorsement # 1” to the Policy, with an effective date of August 22,
2017, added a 2013 Toyota Camry with VIN 4T1BFIFKXDU269218 (the “2013
Toyota Camry”) to the Policy’s schedule of covered autos.

B. ‘The Subject Incident and the Underlying Sandoval Lawsuit

17. On January 5, 2017, Mr. Nilaad drove to Gilberto Sandoval’s home in
Moreno Valley, CA for the purposes of picking up and driving Mr. Sandoval to a
medical appointment. Allegedly, as Mr. Sandoval tried to enter the car, he fell to the
ground and was injured (the “subject incident.”)

18. On information and belief, Mr. Nilaad first reported the subject incident
to his insurance agent, RUC Insurance Agency, on September 26, 2017. Mr.
Sandoval’s agent did not submit the claim to National until October 19, 2017.
Thereafter, National immediately assigned an independent adjuster, Schneider &
Associates, to investigate the claim.

19. During the course of Schneider & Associates’ investigation, Mr. Nilaad
represented to Schneider & Associates that the vehicle involved in the subject incident
was the 2000 Dodge Ram Van (2B6HB11Y6YK162964) (the “2000 Dodge Van”)
listed under the Policy. Mr. Nilaad even allowed Schneider & Associates to inspect
and take photographs of that 2000 Dodge Van.

20. On January 5, 2018, Mr. Sandoval and his wife, Leticia Sandoval (the
“Sandovals”), filed a lawsuit against Mr. Nilaad (among other defendants), in the
Riverside County Superior Court, Case No. RIC1800348 (the “Underlying Sandoval
Lawsuit”). In their complaint, the Sandovals described the vehicle that Mr. Nilaad
used to pick up Mr. Sandoval as the “SUBJECT VAN.”

21. Mr. Nilaad tendered the Underlying Sandoval Lawsuit to National.
National, based on Mr. Nilaad’s representations, believed that the vehicle involved
was the 2000 Dodge Van scheduled on the Policy, and agreed to defend Nilaad in the

Underlying Sandoval Lawsuit. Based on Mr. Nilaad’s representations about the

LEGAL\43287214\1 6
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
Aw

“sa ND Nr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Document1i Filed 10/16/19 Page 7of11 Page ID#:7

vehicle involved in the subject incident, National has been, and continues to, defend
Nilaad in the Underlying Sandoval Lawsuit.

22. During his deposition in the Underlying Sandoval Lawsuit, Mr.
Sandoval testified that Mr. Nilaad was using a cream-colored Toyota Camry to
transport Mr. Sandoval at the time of the subject incident. Mr. Sandoval further
testified that Mr. Nilaad regularly used a Toyota Camry to transport Mr. Sandoval and
recalled only one time in which Mr. Nilaad used a van.

23. During her deposition in the Underlying Sandoval Lawsuit, Mrs.
Sandoval also testified that Mr. Nilaad used a Toyota Camry to transport Mr.

Sandoval at the time of the subject incident.

24. During his deposition in the Underlying Sandoval Lawsuit, Mr. Nilaad
testified that he could have been using the 2013 Toyota Camry to transport Mr. Nilaad
at the time of the subject incident.

25. At the time of the subject incident, the 2013 Toyota Camry was not
scheduled on the Policy. Mr. Nilaad did not add the 2013 Toyota Camry to the Policy
until August 22, 2017—-seven and half months after the subject incident.

26. The vehicle registration for the 2013 Toyota Camry indicates that Mr.
Nilaad has owned this car since at least July 29, 2015, when the registration issued.

27. When National learned that the subject incident involved the 2013
Toyota Camry, it sent Mr. Nilaad a letter agreeing to continue do defend him in the
Underlying Sandoval Lawsuit, but under a full and complete reservation of Rights
under the Policy. National also reserved the right to seek reimbursement of fees and
costs incurred in defending Mr. Nilaad in the Underlying Sandoval Lawsuit should it
be determined that the Policy did not apply to the subject incident.

LEGAL\43287214\1 7
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
GQ N

wa

10
11
12
13
14
15
16
17
18
19
20
21

23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Document1 Filed 10/16/19 Page 8o0f11 Page ID#:8

FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF — NO
DUTY TO DEFEND OR INDEMNIFY JOE NILAAD IN THE UNDERLYING
SANDOVAL LAWSUIT BECAUSE THE VEHICLE WAS NOT COVERED BY
THE POLICY
(Against All Defendants)

28. National re-alleges each of the allegations of Paragraphs | through 27
above as though fully set forth in this cause of action.

29. National contends that the Policy does not apply to the claims in the
Underlying Sandoval Lawsuit because the Policy did not cover the 2013 Toyota
Camry, the vehicle involved in the subject incident.

30. It is National’s understanding that Joe Nilaad and the Sandovals contend
that the Policy affords coverage for the claims in the Underlying Sandoval Lawsuit.

31. An actual dispute has arisen between National, Mr. Nilaad, and the
Sandovals regarding whether the Policy provides coverage for the Underlying
Sandoval Lawsuit.

32. National seeks a declaration that none of the claims in the Underlying
Sandoval Lawsuit is covered by the Policy because the Policy did not cover the 2013
Toyota Camry, the vehicle involved in the subject incident. On this basis, National
also seeks a declaration that it owes no duty to defend or indemnify Mr. Nilaad against
the claims in the Underlying Sandoval Lawsuit, and that National may withdraw its
defense of Mr. Nilaad in the Underlying Sandoval Lawsuit.

33. A judicial declaration is necessary and appropriate at this time, and under
the circumstances alleged above, so that National can ascertain its duties under the
Policy. A judicial declaration will prevent future litigation that would otherwise result

from the controversy between National, Mr. Nilaad, and the Sandovals.

LEGAL\43287214\1 8
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
aa

Sa NHN WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Document1 Filed 10/16/19 Page 9of11 Page ID#:9

SECOND CAUSE OF ACTION FOR DECLARATORY RELIEF — NO
DUTY TO DEFEND OR INDEMNIFY JOE NILAAD IN THE UNDERLYING
SANDOVAL LAWSUIT BECAUSE NATIONAL SUFFERED PREJUDICE
DUE TO LATE REPORTING OF THE LOSS
(Against All Defendants)

34, National re-alleges each of the allegations of Paragraphs | through 33
above as though fully set forth in this cause of action.

35. National also contends that the Policy does not cover the suit because Mr.
Nilaad delayed in reporting it to National, and National was substantially prejudiced
by the delay.

36. Itis National’s understanding that Joe Nilaad and the Sandovals contend
that the Policy affords coverage for the claims in the Underlying Sandoval Lawsuit.

37. An actual dispute has arisen between National, Mr. Nilaad, and the
Sandovals regarding whether the Policy provides coverage for the Underlying
Sandoval Lawsuit.

38. National seeks a declaration that none of the claims in the Underlying
Sandoval Lawsuit is covered by the Policy because Mr. Nilaad delayed in reporting
the subject incident and/or the claim to National, and National was substantially
prejudiced by the delay. On this basis, National also seeks a declaration that it owes
no duty to defend or indemnify Mr. Nilaad against the claims in the Underlying
Sandoval Lawsuit, and that National may withdraw its defense of Mr. Nilaad in the
Underlying Sandoval Lawsuit.

39. A judicial declaration is necessary and appropriate at this time, and under
the circumstances alleged above, so that National can ascertain its duties under the
Policy. A judicial declaration will prevent future litigation that would otherwise result
from the controversy between National, Mr. Nilaad, and the

Sandovals.

LEGAL\43287214\1 9
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Document1 Filed 10/16/19 Page 100f11 Page ID#:10

THIRD CAUSE OF ACTION FOR DECLARATORY RELIEF — NO
DUTY TO DEFEND OR INDEMNIFY JOE NILAAD IN THE
UNDERLYING SANDOVAL LAWSUIT BECAUSE OF MATERIAL
MISREPRESENTATION

(Against All Defendants)

40. National re-alleges each of the allegations of Paragraphs 1 through 39
above as though fully set forth in this cause of action.

41. National also contends that the Policy does not cover the suit because
during National’s investigation of the loss, Joe Nilaad misrepresented that the vehicle
involved in the loss was the 2000 Dodge Van. After agreeing to provide a defense to
Mr. Nilaad, it was discovered that the vehicle involved in the subject incident was
actually the 2013 Toyota Camry, a non-covered auto.

42. It is National’s understanding that Joe Nilaad and the Sandovals contend
that the Policy affords coverage for the claims in the Underlying Sandoval Lawsuit.

43. An actual dispute has arisen between National, Mr. Nilaad, and the
Sandovals regarding whether the Policy provides coverage for the Underlying
Sandoval Lawsuit.

44, National seeks a declaration that none of the claims in the Underlying
Sandoval Lawsuit is covered by the Policy because Mr. Nilaad misrepresented the
vehicle involved in the subject incident. On this basis, National also seeks a
declaration that it owes no duty to defend or indemnify Mr. Nilaad against the claims
in the Underlying Sandoval Lawsuit, and that National may withdraw its defense of
Mr. Nilaad in the Underlying Sandoval Lawsuit.

45. A judicial declaration is necessary and appropriate at this time, and under
the circumstances alleged above, so that National can ascertain its duties under the
Policy. A judicial declaration will prevent future litigation that would otherwise result

from the controversy between National, Mr. Nilaad, and the Sandovals.

LEGAL\43287214\1 10
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-08901 Document1 Filed 10/16/19 Page 11o0f11 Page ID#:11

 

PRAYER FOR RELIEF
WHEREFORE, National prays:
1. That the Court enter judgment declaring that the Policy affords no

coverage to Joe Nilaad for the claims asserted against him in the Underlying Sandoval
Lawsuit, that National has no duty to defend or indemnify Joe Nilaad in the
Underlying Sandoval Lawsuit, and that National may withdraw its defense of Joe
Nilaad in the Underlying Sandoval Lawsuit.

2. For costs of suit incurred; and

3. For such other and further relief as the Court may deem just and proper.

Dated: October 16, 2019 COZEN O'CONNOR

By: /s/ Mark A. Talise
Dina R. Richman
Mark A. Talise
Attorneys for Plaintiff.
National Liability & Fire Insurance
Company

LEGAL\43287214\I 11
COMPLAINT FOR DECLARATORY RELIEF AND REIMBURSEMENT

 
